UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Second Lieutenant KAYSON L. PALMER
                                   United States Air Force

                                               ACM 38613

                                              14 May 2015

         Sentence adjudged 27 January 2014 by GCM convened at Joint Base San
         Antonio – Lackland, Texas. Military Judge: Wendy L. Sherman.

         Approved Sentence: Dismissal.

         Appellate Counsel for the Appellant: Lieutenant Colonel Judith A. Walker
         and Major Thomas A. Smith.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                                  HECKER, TELLER, and KIEFER
                                     Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court